MEMORANDUM**
Juan Perez-Paz appeals the judgment of conviction and 70-month sentence, imposed pursuant to his guilty plea for being a previously deported alien found in the United States, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1896,18 L.Ed.2d 493 (1967), Perez-Paz’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Perez-Paz has filed a pro se opening brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, Perez-Paz’s request for new counsel is DENIED, and the district court’s judgment is AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. We decline to address Perez-Paz’s ineffective assistance of counsel claim on direct appeal. See United States v. Hanoum, 33 F.3d 1128, 1131-32 (9th Cir. 1994) (observing that ineffective assistance claim is more properly raised by collateral attack under 28 U.S.C. § 2255, because it cannot be advanced without development of facts outside record).